UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1946


VIVIAN A. ANDERSON,

                      Plaintiff – Appellant,

          v.

CITY OF DANVILLE, a Municipal Corporation; DANVILLE POLICE
DEPARTMENT; DETECTIVE DAVID WHITLEY, and unknown John Doe(s);
CITY OF CHESAPEAKE, a Municipal Corporation; MAGISTRATE SUE
BREASETTE; CHESAPEAKE POLICE DEPARTMENT; OFFICER NATHANIEL F.
MCGANTY; CHESAPEAKE COMMUNITY SERVICES BOARD; CLINICIAN
MICHAEL GAY, in his official capacity; UNKNOWN JOHN DOE(S),
all defendants in their official capacities,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
Division of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:15-cv-00296-AWA-DEM)


Submitted:   January 28, 2016              Decided:   March 2, 2016


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivian A. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vivian   A.   Anderson   appeals    the   district   court’s   order

dismissing her civil action for failure to comply with a pre-filing

injunction.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Anderson v. City of Danville, No. 2:15-cv-00296-

AWA-DEM (E.D. Va. July 30, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   2